Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                  CASE NO.: 0:20-60683-WPD-CIV-DIMITROULEAS/SNOW


    JANE DOE,

                         Plaintiff,

          v.

   RICKEY PATEL, LLC d/b/a VACATION INN,
   SKY MOTEL, INC., LQ FL PROPERTIES LLC
   n/k/a CPLG FL PROPERTIES LLC d/b/a LA
   QUINTA INN FORT LAUDERDALE
   TAMARAC EAST #4006, LQ FL PROPERTIES
   LLC n/k/a CPLG FL PROPERTIES LLC
   d/b/a LA QUINTA INN located at 7901 SW 6TH
   ST PLANTATION, FL and MW PLANTATION,
   LP d/b/a SAWGRASS INN & CONFERENCE
   CENTER
                      Defendants.
   ____________________________________________/


                     PLAINTIFF’S RESPONSE TO MOTION TO DISMISS
                       FILED BY DEFENDANT MW PLANTATION, LP

          This case comes to the Court on the cutting edge of federal legislation intended to empower

   victims of human trafficking. That legislation expressly enables survivors like Jane Doe to pursue

   claims against businesses that chose to look the other way while facilitating and reaping profits

   from the sexual exploitation of human beings. Through its motion to dismiss (Doc. 173), MW

   PLANTATION, LP (“Sawgrass Inn”) asks this Court to ignore both the purpose and the plain

   language of the statute and dismiss Ms. Doe’s lawsuit. The motion should be denied.

                                        MEMORANDUM OF LAW

          In her responses to the motions to dismiss filed by La Quinta, Sky Motel, and Vacation Inn,

   Ms. Doe provided the Court with a brief background as to the statute upon which Ms. Doe’s lawsuit


                                                   1
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 2 of 10



   is based, the Trafficking Victims Protection Reauthorization Act, found at 18 U.S.C. § 1595.1

   Rather than take up space repeating that information, Ms. Doe incorporates the information at

   Doc.179, pages 2 through 5 and Doc. 180, pages 1 through 5, by reference.

   I.      Ms. Doe’s negligence claims establish duty and breach of that duty.

           Sawgrass Inn claims that Ms. Doe has failed to state a cause of action for negligence because

   Sawgrass Inn reads Ms. Doe’s negligence count as being grounded in the Hotel Code of Conduct.

   Sawgrass believes it can have no duty to Ms. Doe under the Hotel Code of Conduct because

   Sawgrass Inn did not sign the Hotel Code of Conduct. Doc. 173, p.3. In support, Sawgrass Inn

   cites one case, holding that there is no duty where there was no contract between the parties. Id.

           Sawgrass Inn’s interpretation of the negligence count is far too narrow. Ms. Doe cited to

   the Hotel Code of Conduct not as a basis for a duty, but as evidence of negligence. That is, the fact

   that the Code exists, and is well-known within the industry, but Sawgrass Inn chose not to sign onto

   the Code is evidence that Sawgrass Inn did not act in a reasonable manner as other reasonable hotels

   would have acted when deciding whether to take steps to protect its guests against human

   trafficking.

           The fact of the matter is, even if there was no such thing as the Hotel Code of Conduct,

   Sawgrass Inn, as the hotel owner, owed a duty to Ms. Doe to protect her from trafficking on its



   1
     La Quinta, Sky Motel and Vacation Inn filed their motions to dismiss on May 18, 2020. Doc.
   169, 170, 171. The responses to these motions to dismiss were due on Monday, June 1.
   Sawgrass Inn received an extension of time for filing its responsive pleading and filed its motion
   to dismiss on May 26. On Thursday, May 28, Plaintiff requested an extension of time so that she
   could respond to all four motions to dismiss in a single response to be due on June 8. This Court
   granted the motion for extension of time on the afternoon of June 1. By the time the order came
   through, Plaintiff’s counsel had already drafted the responses to the motions to dismiss filed on
   May 18 (counsel did not want to risk the motion for extension of time being denied). Because
   they were already done, Plaintiff’s counsel filed the three responses on June 1. In an effort to aid
   the Court in resolving the very similar arguments raised in all four defendants’ motions to
   dismiss, Plaintiff is filing the response to the MW Plantation motion to dismiss early.
                                                    2
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 3 of 10



   premises. To answer the question of whether a duty arises in any particular context, requires a

   weighing “the sum total of those considerations of policy which lead the law to say that the

   particular plaintiff is entitled to protection.” Rupp v. Bryant, 417 So.2d 658, 667 (Fla.1982)

   (quoting W. Prosser, The Law of Torts § 53, at 325–26 (4th ed.1971)); RESTATEMENT

   (SECOND) OF TORTS §§ 314, 315 (1965). And Florida recognizes a duty of a premises owner

   to protect against the actions of a third party when the actions are taken on the property. See Abad

   v. G4S Secure Sols. (USA), Inc., 4D18-2658, 2020 WL 1546443, at *3 (Fla. 4th DCA Apr. 1, 2020)

   (citing Daly v. Denny’s, Inc., 694 So. 2d 775, 777 (Fla. 4th DCA 1997) (citing Vic Potamkin

   Chevrolet, Inc. v. Horne, 505 So. 2d 560, 562 (Fla. 3d DCA 1987)).

             Given that Sawgrass was aware of the trafficking on its premises (Ms. Doe herself had been

   caught up in a trafficking sting there in 2015 and then again in 2017 – Doc. 164, p.21, ¶ 22), Ms.

   Doe alleged that Sawgrass Inn created “a foreseeable zone of risk by creating, fostering, and

   maintaining an environment where human traffickers, including Plaintiff’s traffickers, could evade

   legal detection while coercing human trafficking victims, including Plaintiff, to engage in

   commercial sexual conduct” at the Sawgrass Inn. Doc. 164, p.21, ¶ 100. And, Ms. Doe listed ten

   different ways Sawgrass Inn violated its duty of care to Ms. Doe. Doc. 164, pp.22-23, ¶ 102.

   Generally speaking, Sawgrass Inn ignored the signs (signs which existed irrespective of the Hotel

   Code of Conduct). The motion to dismiss the negligence count against Sawgrass Inn should be

   denied.

   II.       Ms. Doe has stated a claim under 18 U.S.C. § 1595.

             A. Ms. Doe properly alleged that Sawgrass Inn “participated in a venture.”

             The civil action component of the TVPRA provides that:

               An individual who is a victim of a violation of this chapter may bring a civil
               action against the perpetrator (or whoever knowingly benefits, financially or by

                                                     3
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 4 of 10



             receiving anything of value from participation in a venture which that person
             knew or should have known has engaged in an act in violation of this chapter)
             in an appropriate district court of the United States and may recover damages
             and reasonable attorneys fees.

   18 U.S.C. § 1595(a). Similar to its co-defendants, Sawgrass Inn argues that § 1595 requires Ms.

   Doe to allege that the hotel actually participated in the sex-trafficking venture. Doc. 173, p.4.

   (“there are no allegations that Sawgrass Inn had any interaction whatsoever with Plaintiff’s alleged

   traffickers, let alone allegations that Sawgrass Inn and plaintiff’s traffickers were engaged in some

   sort of concerted venture.”) Like its co-defendants, Sawgrass Inn cites to the Red Roof case in the

   Northern District of Georgia and seeks to graft the definition of “venture” from the criminal

   provision of the TVPRA, § 1591, onto the civil provision under which Ms. Doe is proceeding. Id.

   Apparently relying on the arguments made by its co-defendants (but without expressly requesting

   reliance upon or adopting the co-defendants’ arguments) Sawgrass Inn offers the Court no

   discussion or legal argument, only citation to two cases and a statute. The sum total of Sawgrass

   Inn’s entire section on this point is 16 lines. It is difficult to formulate a cogent response to a

   motion to dismiss that makes no real arguments.

          Rather than guessing at Sawgrass’s intended arguments or burdening the Court with

   unnecessary repetition, Ms. Doe expressly relies upon the arguments made in her response to La

   Quinta’s motion to dismiss (Doc.180) at pages 5 to 12 and her response to Sky Motel and Vacation

   Inn’s motion to dismiss (Doc.179) at pages 7 to 12. On those pages, Ms. Doe explains why the

   definition of the word “venture” in § 1591 does not carry over to § 1595 and further explained why

   allowing such a carryover would defy the purpose of § 1595. She also explains the caselaw that

   has refuted the argument that a plaintiff must allege an “overt act” in furtherance of trafficking in

   order to state a claim under the TVPRA. In short, for the same reason La Quinta, Sky Motel and

   Vacation Inn’s arguments fail, Sawgrass Inn’s citation to authority fails.

                                                    4
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 5 of 10



          Given that no association in fact or overt act is necessary, the question is whether Ms. Doe

   alleged facts sufficient to infer that Sawgrass Inn “participated in a venture” under § 1595(a). In

   M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959 (S.D. Ohio 2019), the court denied

   the hotels’ motions to dismiss where the trafficking victim alleged facts very similar to those

   alleged here. The M.A. court said that, “in the absence of a direct association, Plaintiff must allege

   at least a showing of a continuous business relationship between the trafficker and the hotels such

   that it would appear that the trafficker and the hotels have established a pattern of conduct or could

   be said to have a tacit agreement.” 425 F. Supp. 3d at 971. The M.A. court found that the plaintiff

   alleged sufficient facts to show Defendants “participated in a venture” under § 1595 “by alleging

   that Defendants rented rooms to people it knew or should have known where engaged in sex

   trafficking.” Id. In addition, the plaintiff in M.A. also alleged that the hotels failed to adequately

   train their staff to deal with trafficking. Id. at 968. The court said, “[t]hese allegations are

   sufficient to survive a 12(b)(6) motion to dismiss.” Id.

          Here, Ms. Doe alleged that:
          Sawgrass Inn’s cooperation in the venture exceeded that inherent in the normal
          room renting transaction because Sawgrass Inn elected to ignore red flags that
          Plaintiff was being trafficked. Sawgrass Inn knew or should have known that
          Plaintiff was being sexually exploited in violation of the TVPRA. Plaintiff
          exhibited red flags upon which Sawgrass Inn’s staff should have been trained to
          act.
          Those red flags included the fact that the hotel was known by police as being a
          hot spot for human trafficking. In fact, Plaintiff was caught up in a human
          trafficking sting in 2015 at this very hotel and was part of a sting again on the
          same property in 2017. On information and belief, the stings in which Plaintiff
          was involved were not the only stings at the property. Like the other hotels,
          Plaintiff would pay for the room in cash and only pay for one night at a time,
          renewing for the next night before check-out. She would check in with a purse
          and perhaps a small duffel, but nothing else. She would be trafficked at Sawgrass
          Inn for approximately five days at a time with double-digit sexual exploitations
          taking place each day. The men would park, stay in the room for approximately
          twenty minutes, and then leave. Ms. Doe, on the other hand, would rarely leave
          the room for days at a time. Ms. Doe would turn away housekeeping during her

                                                     5
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 6 of 10



           stay and ask for sheets to change the bedding herself and put her trash outside the
           door.

   Doc.164, p.24, ¶¶ 109-10.

           These facts contain the same kind of information as the allegations in M.A. Furthermore,

   Plaintiff calls the Court’s attention to the fact that Sawgrass Inn did not even attempt to argue that

   Plaintiff failed to satisfy the pleading requirement that Sawgrass Inn knew or should have known

   that trafficking was taking place at the hotel (given the multiple police raids, how could it?).

           Accordingly, Ms. Doe’s allegations are more than enough to give rise to an inference that

   Sawgrass Inn “knew or should have known,” 18 U.S.C. § 1595(a), that Ms. Doe was being

   trafficked and that “it would appear that the trafficker and the hotels have established a pattern of

   conduct or could be said to have a tacit agreement.” M.A., 425 F. Supp. 3d at 971; see also Somaza

   v. Loancare, LLC, 17-CV-60976, 2017 WL 7796058, at *1 (S.D. Fla. July 14, 2017) (“Under Rule

   12(b)(6), a motion to dismiss should be granted only if the plaintiff is unable to articulate “enough

   facts to state a claim to relief that is plausible on its face. A claim has facial plausibility when the

   pleaded factual content allows the court to draw the reasonable inference that the defendant is

   liable for the misconduct alleged.”) (citations omitted).

           B. Ms. Doe adequately alleged that Sawgrass Inn “knowingly benefitted” under §
              1595.

           Similar to its co-defendants, Sawgrass Inn posits that “[m]erely receiving money for the

   rental of a hotel room is insufficient to demonstrate that Sawgrass Inn ‘knowingly benefitted’”

   under the terms of § 1595. Doc. 173, p.5. Again though, Sawgrass Inn offers no argument. Hence,

   Ms. Doe expressly relies upon the arguments made in her response to La Quinta’s motion to

   dismiss (Doc.180) at pages 16 to 18 and the arguments made in her response to Sky Motel and

   Vacation Inn’s motion to dismiss (Doc.179) at pages 16 to 18. There, Ms. Doe cited to H.H. v. G6



                                                      6
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 7 of 10



   Hosp., LLC, 2:19-CV-755, 2019 WL 6682152, at *2 (S.D. Ohio Dec. 6, 2019), where the court

   wrote that § 1595 “requires that Defendant knowingly benefit financially, not that the perpetrator

   compensate Defendant ‘on account of’ the sex trafficking.’” Id. at .2; see also A.B. v. Marriott

   Int'l, Inc., CV 19-5770, 2020 WL 1939678, at *6 (E.D. Pa. Apr. 22, 2020) (finding that the

   following allegations “are sufficient to meet the ‘knowingly benefitted’ element of a civil claim

   under section 1595 of the Act”: plaintiff’s “trafficker rented rooms for weeks at a time, paid with

   a prepaid credit card, checked her in with little personal belongings, a steady stream of male

   visitors entered the hotel through the front doors and main lobby, and the rooms bore signs of illicit

   sexual activity” and that “Marriott knew or should have known of these ‘red flags’ but nevertheless

   continued to rent rooms to A.B.’s traffickers and received financial benefit from sex trafficking.”);

   M.A., 425 F. Supp. 3d at 965 (“M.A. has alleged that Defendants rented rooms to the trafficker,

   and therefore benefited financially. This Court finds that the rental of a room constitutes a financial

   benefit from a relationship with the trafficker sufficient to meet this element of the § 1595(a)

   standard.”). Again, for the same reason La Quinta, Sky Motel and Vacation Inn’s arguments fail,

   Sawgrass Inn’s citation to authority fails.

          Here, Jane Doe alleged that “Sawgrass Inn knew or should have known that Plaintiff was

   being sexually exploited in violation of the TVPRA” and that “Plaintiff exhibited red flags upon

   which Sawgrass Inn’s staff should have been trained to act.” Doc. 165, p.24, ¶ 109. Ms. Doe

   further alleged that “Sawgrass Inn received cash for every night Plaintiff was exploited in her

   rented room” and that “Sawgrass Inn continued renting the room despite the red flags that called

   attention to human trafficking.” Doc. 164, pp.24-25, ¶ 112. Those red flags included the fact that

   there had been multiple human trafficking stings at the hotel, Jane Doe rented rooms for multiple

   nights, but only rented one night at a time, renewing just before check out each day, that she



                                                     7
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 8 of 10



   checked in with very little in the way of personal belongings, that there were a steady stream of

   male visitors, that she always turned away housekeeping, changed her own sheets, and put out her

   own trash, and that Sawgrass Inn affirmatively avoided confirming that Plaintiff was a trafficking

   victim so it could provide a safe location for sexual exploitation to take place and continue

   receiving the room revenue. Doc.164, p.24, ¶ 110-112; see also Doc. 124, p.21, ¶ 21 (list of red

   flags).

                                             Conclusion
             For the foregoing reasons, the motions to dismiss filed by MW Plantation, LP d/b/a

   Sawgrass Inn & Conference Center (Doc. 173) should be denied.


                                                       /s/ Maegen Peek Luka
                                                       C. RICHARD NEWSOME, ESQUIRE
                                                       Florida Bar No.: 827258
                                                       R. FRANK MELTON, ESQUIRE
                                                       Florida Bar No.: 0475440
                                                       MILETTE E. WEBBER, ESQUIRE
                                                       Florida Bar No.: 145874
                                                       MAEGEN PEEK LUKA
                                                       Florida Bar No.: 549851
                                                       NEWSOME MELTON
                                                       201 South Orange Avenue, Suite 1500
                                                       Orlando, Florida 32801
                                                       Telephone: (407) 648-5977
                                                       Facsimile: (407) 648-5282
                                                       Attorneys for Plaintiff
                                                       newsome@newsomelaw.com
                                                       melton@newsomelaw.com
                                                       webber@newsomelaw.com
                                                       swinehart@newsomelaw.com
                                                       oneill@newsomelaw.com
                                                       luka@newsomelaw.com




                                                   8
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 9 of 10




                                  CERTIFICATE OF SERVICE
          I hereby certify that on June 5, 2020 a true and correct copy of the foregoing was

   furnished by CM/ECF to all counsel of record as listed below.


                                                       /s/ C. Richard Newsome
                                                      Attorney
   J. Trumon Phillips
   DLA PIPER LLP (US)
   Florida Bar No. 84568
   Fredrick H.L. McClure
   Florida Bar No. 147354
   3111 W. Dr. Martin Luther King Jr. Blvd., Suite 300
   Tampa, Florida 33607-6233
   Phone: 813-229-2111
   Fax: 813-229-1447
   Email: Fredrick.mcclure@dlapiper.com;
   trumon.phillips@dlapiper.com
   sheila.hall@dlapiper.com

   David Sager (pro hac vice forthcoming)
   DLA PIPER LLP (US)
   51 John F. Kennedy Parkway , Suite 120
   Short Hills, NJ 07078-2704
   Phone: 973-520-2550
   Email: david.sager@dlapiper.com

   Attorneys for Defendants
   LQ Management L.L.C., CPLG HOL L.L.C.,
   CPLG Properties L.L.C., LQ FL Properties L.L.C
   and La Quinta Worldwide, LLC


   David S. Harrigan
   Therese A. Savona
   Christopher J. Wyszynski
   Cole Scott & Kissane, P.A. Tower Place, Suite 400
   1900 Summit Tower Boulevard
   Orlando, FL 32810
   Phone: 321-972-0014

                                                   9
Case 0:20-cv-60683-WPD Document 181 Entered on FLSD Docket 06/05/2020 Page 10 of 10



    Fax: 321-972-0099
    Email: david.harrigan@csklegal.com
    christopher.wyszynski@csklegal.com
    myrna.liggett@csklegal.com

    Attorneys for Defendants
    Rickey Patel, LLC /b/a Vacation Inn and Sky Motel, Inc.


    Bruce Trybus
    Cooney Trybus Kwavnick Peets
    1600 W. Commercial Blvd., Suite 200
    Fort Lauderdale, FL 33309
    Phone: 954-568-6669
    Fax: 954-568-0085
    Email: btrybus@ctkplaw.com
    reception@ctkplaw.com yhall@ctkplaw.com tzerof@ctkplaw.com

    Attorneys for Defendant
    MW Plantation, LP d/b/a Sawgrass Inn & Conference Center




                                                  10
